Citation Nr: 0710885	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbar fusion with screw fixation and 
bone graft at L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1990 to July 1994. 

This appeal is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran testified at a hearing before the undersigned in 
June 2004.  A transcript of that hearing is of record. 

In an October 2004 decision, the Board remanded this issue 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007 the Board received additional evidence 
related to the veteran's claim.  The new evidence includes 
private medical records dated from June 2006 and August 2006 
regarding a facet joint injection.  The AOJ has not reviewed 
this evidence and there is no indication in the record that 
the veteran waived initial consideration of this evidence by 
the AOJ.  As the AOJ did not review this evidence, a 
supplemental statement of the case must be issued.  See 38 
C.F.R. §§ 19.31, 19.37 (2006). 

Additionally, in the veteran's January 2007 letter, he stated 
that he had future appointments for his service-connected 
disability at Goose Creek Primary Care Clinic in January 2007 
and from Dr. Mark Triana in February 2007.



Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should ask the veteran 
to identify and provide the proper 
release forms for any private medical 
records pertaining to his service-
connected lumbar fusion with screw 
fixation and bone graft at L5-S1, 
specifically from the Goose Creek Primary 
Care Clinic in January 2007 and Dr. Mark 
Triana in February 2007; or alternatively 
to provide the private medical records 
directly to VA.  The RO/AMC should also 
obtain any current treatment records from 
the VA Health Care System, especially 
those from the Pain Episodic Clinic at 
the VA Medical Center in Charleston, 
South Carolina.

2.  After the above requested actions are 
accomplished, the AMC or RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence (to 
specifically include the additional 
information submitted in January 2007, 
any additional treatment notes submitted 
by the veteran and all other records 
associated with the claims file since the 
issuance of the November 2006 statement 
of the case), and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO should issue the 
veteran a supplemental statement of the 
case on the issue of entitlement to a 
disability rating in excess of 40 percent 
for service-connected lumbar fusion with 
screw fixation and bone graft at L5-S1, 
with consideration of the evidence 
received by the Board in since the 
November 2006 supplemental statement of 
the case, and afford him the appropriate 
time for response before the claims file 
is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




